275 S.W.3d 387 (2009)
Patricia McKINSTRY, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69743.
Missouri Court of Appeals, Western District.
February 3, 2009.
*388 Patricia McKinstry, Keytesville, pro se.
Shelly A. Kintzel, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Patricia McKinstry appeals the decision of the Labor and Industrial Relations Commission, which found that McKinstry was discharged for misconduct connected with work and was, therefore, disqualified from receiving unemployment benefits. On appeal, McKinstry claims that her violation of her employer's attendance policy did not constitute misconduct. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).